Citation Nr: 1243519	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claims of service connection currently on appeal.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, DC.  A transcript of the hearing is of record.  

The Board observes that in addition to the claims currently before the Board, the Veteran also perfected appeals to the issues of service connection for PTSD, depression, bilateral tinnitus, stomach ulcer, and tinea pedis which were also the subjects of the RO's January 2007 rating decision.  However, during the pendency of the appeal in a September 2011 rating decision, the RO granted service connection for bilateral tinnitus and assigned a 10 percent evaluation effective February 13, 2006, and tinea pedis of the right foot and assigned a noncompensable evaluation effective April 10, 2006.  Likewise, in a January 2012 rating decision, the RO granted service connection for PTSD with cannabis abuse and assigned a 50 percent evaluation effective February 13, 2006, and gastritis and assigned a 10 percent evaluation effective February 13, 2006.  As this represents a full grant of benefits sought as to the claims for service connection for PTSD, depression, bilateral tinnitus, stomach ulcer, and tinea pedis and the Veteran has not disagreed with the effective dates or disability evaluations assigned, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that during the pendency of this appeal, on March 3, 2006, the U.S. Court of Appeals for Veterans Claims issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. 

On review of the record, the Board finds that although the Veteran was sent a notice letter informing him about disability ratings and effective dates for the award of benefits and/or an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date for the claim for service connection for tinea pedis in August 2006, he was not provided such a notification regard with regard to the claims currently before the Board.  Such notice must be provided prior to the adjudication of these issues.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  It is the RO that must insure compliance with the notice provisions in the first instance.  See Quartucccio v. Principi, 16 Vet. App. 183   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, on remand, proper VCAA notification must be sent to the Veteran. 


As to the claim for service connection for a bilateral hearing loss disability, the Veteran essentially contends that he was exposed to acoustic trauma during service leading to his current disability.  In June 2012, the Veteran was afforded an examination, the results of which showed that the Veteran did not have hearing loss disability in either ear for VA compensation purposes.  See 38 C.F.R. § 3.385 (2012) (for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  The Board observes that this was the basis of the RO's denial of the claim.  Additionally, the Board notes the Veteran has been granted service connection for tinnitus based on acoustic trauma during service and therefore in-service noise exposure is conceded.  During the October 2012 hearing, the Veteran testified that his hearing had worsened since he was evaluated in March 2011.  Because the level of the Veteran's hearing acuity is crucial to determining whether service connection is warranted, the Veteran must be afforded another examination addressing the nature and etiology of any current hearing loss disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

With regard the claims for service connection for hypertension and a heart disability, the Veteran contends that they are secondary to his service-connected PTSD.  The Veteran has not yet been afforded an examination for these claims, and there is no competent evidence of record addressing this issue.  See id.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether his hypertension and/or heart disability are caused or aggravated by his service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2012).  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claims in February 2006, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2012); Allen supra; see also generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Although service treatment records are negative for any findings or complaints related to hypertension or a heart disorder and the Veteran's main contentions appear to be that his disorders are secondary to PTSD, the Veteran indicated on his February 2006 application claim that his disorders started during service.  On remand, the VA examiner must also address whether the Veteran's disorders are related to service.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VCAA notice for his service connection claims complying with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473   (2006) to specially include information about disability ratings and effective dates for the award of benefits, and an explanation as to the type of evidence that is needed to establish both a disability rating and an effective.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

2. Schedule the Veteran for an examination to determine the nature of any current bilateral hearing loss disability and determine whether it is related to conceded in-service noise exposure.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed.  

The examiner must determine:

(i) whether the Veteran currently has hearing loss disability; and 

(ii) whether it is as likely as not (a 50 percent or greater probability) that any current hearing loss disability is etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Schedule the Veteran for an examination to ascertain the nature and etiology of his current hypertension and heart disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that either hypertension and/or a heart disability was caused or is aggravated by the Veteran's service-connected PTSD.  

If the examiner determines that the Veteran's hypertension and/or heart disability is aggravated (i.e., permanently worsened) by PTSD, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that either hypertension and/or a heart disability is related to service. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4. After completing the requested actions, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


